The petition in error, with case-made attached, was filed in this court on August 4, 1914. The brief for the plaintiff in error was filed October 29, 1915. The defendant in error has filed no brief, nor offered any excuse for its failure to file a brief in this cause; and, inasmuch as the contentions of plaintiff in error seem to be reasonably sustained by a cursory examination of the record, this cause is reversed, and remanded for a new trial, as this court *Page 69 
has established the rule that, where the plaintiff in error has filed a brief and the defendant in error fails to file one and has offered no excuse for such failure, and the contentions of plaintiffs in error appear to be fairly supported by the law and by the record, the contentions will be sustained and judgment reversed and the cause remanded. Amos v. Caudill,42 Okla. 499, 141 P. 1116.
We, therefore, recommend that this case be reversed and remanded.
By the Court: It is so ordered.